Title: To George Washington from Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 1 February 1781
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]
To: Washington, George


                        
                            Sir
                            Richmond 1st February 1781
                        
                        I had the honor of addressing Your Excellency the 21 Instant informing you of the Enemies movements down to
                            that date they remain at Portsmouth where they are throwing up some works for their defence.
                        Among the greatest mischiefs occasiond by this invasion is the total derangement of all the measures we were
                            taking for the support of the Southern Army—the calling out the Militia will necessarily exhaust our Provisions &
                            the raising the Recruits & every other supply requested from the state will be delayed at least
                            two Months. As for Arms we cannot expect a single one from the State. The few they had are in the hands of the Militia
                            & do not amount to 4000 wholly without Bayonets & the most of them in very bad order the 3000 Men Voted
                            must therefore be armed from the Northward for should the Enemy even quit the state it cannot be supposed they will leave
                            themselves intirely Unarmed.
                        With respect to Cloathing their situation is not much better—their troops now serving to the southard are
                            entirely Naked except Colo. Greens Detachment whom I cloathed in tolerable manner before they marched—those at
                            Chesterfield are as miserable as they can be—Naked & consequently Sickly. I  myself all
                            in my power to get them cloathed in order to send them into Genl Green.
                        From the dispersed situation of the Cavalry at the Southard I have not been able to procure rReturns of them
                            the two Regiments together amount to about 300 Men badly Armed and Mounted The artillery amounts to about 100 Men in as
                            bad a situation as the other Troops.
                        The number of Troops of this State now in service is nearly as follows
                        
                            
                                 
                                Colo. Bufords Detachmt
                                 
                                500
                            
                            
                                
                                Green
                                
                                400
                            
                            
                                
                                at Chesterfield
                                
                                500
                            
                            
                                
                                hut P.M.
                                
                                120
                            
                            
                                
                                Cavalry
                                
                                300
                            
                            
                                
                                Artillery
                                
                                
                                     100
                                
                            
                            
                                
                                
                                
                                1920
                            
                        
                        to this add the 3000 Men to be raised & the state will be defficient near 2000 Men.
                        Inclosed I transmitt your Excellency Copy of a Letter from Genl Green by which you will see that Armands
                            Corps were sent here as unfit for Service—they Joined me the day the Enemy enterd Richmond as I had at that time only 40
                            Militia with me, their Services were essentially necessary. I therefore orderd them to be Armed—when Eleven of the
                            Infantry mutinied & refused to take Arms or Act against the English alledging their being Prisoners taken with
                            Burgoyne—the same spirit had also begun to prevail among the Cavalry but having the Ringleader shot the next day,
                            & some of the others Whilst the whole Returned to their Duty—I have procured them 30 pr Boots & a few
                            essential Articles & they are now with Genl Mulenberg. I should be glad to receive your Excellencys directions
                            with respect to them.
                        The Governor has called the Assembly who are to meet the 1st of March and I propose endeavouring to get some
                            better Arrangements made with their Militia—Tho’ from the very dispersed situation of the Inhabitants & their
                            almost wholly unarmed—this Country will always be more defenceless than any of the Northern States—I have proposed to have
                            a Battery with a Redoubt & block houses built at Hoods for the defense of the River—the Governor & Council
                            have agreed to the proposal & it will be begun in a few days.

                    